Case 1:20-mc-00212-AJN Document 5-15 Filed 05/21/20 Page 1 of 3




         EXHIBIT 15
        Case
         Case1:20-mc-00212-AJN
               7:15-cv-04306-CS Document 5-15
                                         35 Filed
                                              Filed
                                                  11/09/15
                                                    05/21/20Page
                                                             Page1 of
                                                                   2 of
                                                                      23



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                           )
WATCHTOWER BIBLE AND TRACT SOCIETY )
ON NEW YORK, INC.,                         )
                                           )
                                           )
                                           )
                Plaintiff,                 )
                                           )
       v.                                  )               Case No. 15 cv 4306
                                           )
THE INTERNATIONAL NICKEL COMPANY,          )
                                           )
INC., INCO ALLOYS INTERNATIONAL, INC., )
HUNTINGTON ALLOYS, INC., HUNTINGTON )
ALLOYS CORPORATION, SPECIAL METALS )
CORPORATION, PRECISION CASTPARTS           )
CORP., VALE AMERICAS INC., INCO UNITED )
STATES, INC., INTERNATIONAL NICKEL INC., )
                                           )
VALE INCO AMERICAS INC. and VALE           )
CANADA LIMITED,                            )
                                           )
                Defendants.                )
__________________________________________ )


       DEFENDANTS VALE CANADA LIMITED AND VALE AMERICAS INC.’S
             (FORMERLY KNOWN AS INCO UNITED STATES, INC.;
        INTERNATIONAL NICKEL INC.; AND VALE INCO AMERICAS INC.)
              RULE 7.1 COROPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Vale Canada Limited and

Vale Americas Inc. (formerly known as Inco United States, Inc.; International Nickel Inc.; and

Vale Inco Americas Inc.), by and through their attorneys, Beveridge & Diamond, P.C., hereby

state as follows:

       1.      Vale Canada Limited is a wholly owned subsidiary of Vale, S.A., which is a

publicly held corporation.




                                               1
        Case
         Case1:20-mc-00212-AJN
               7:15-cv-04306-CS Document 5-15
                                         35 Filed
                                              Filed
                                                  11/09/15
                                                    05/21/20Page
                                                             Page2 of
                                                                   3 of
                                                                      23



       2.     Vale Americas Inc. is a wholly owned subsidiary of Vale Canada Limited. Vale

Americas Inc. has been formerly known as Inco United States, Inc.; International Nickel Inc.;

and Vale Inco Americas Inc.



Dated: November 9, 2015


                                       Respectfully submitted,



                                 By:
                                       Daniel M. Krainin, Esq. (DK 1128)
                                       BEVERIDGE & DIAMOND, PC
                                       477 Madison Avenue, 15th Floor
                                       New York, NY 10022-5802
                                       Tel: (212) 702-5417
                                       Fax: (212) 702-5450
                                       Email: dkrainin@bdlaw.com


                                       Attorney for Defendants Vale Canada Limited and
                                       Vale Americas Inc. (f/k/a Inco United States, Inc.;
                                       International Nickel Inc.; and Vale Inco
                                       Americas Inc.)




                                                 2
